DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Response to Arguments
Applicant’s arguments (see Applicant Arguments/Remarks, filed 08/17/2022) with respect to the rejections of independent claims 10 and 35 under 35 USC 102(a)(1) and 102(a)(2) in view of Gross (as previously applied in the Final rejection mailed on 03/18/2022) have been fully considered. Applicant’s arguments on p. 9-10 are persuasive to overcome the previous rejection, based on the amendments filed to further define the waveform controller and waveform signal source relationship.  Specifically, Examiner agrees with Applicant that the waveform signal source (as presently claimed) is not shown by Gross’ light receiving elements 210 (Fig. 8) or the energy receiver 32 (Fig. 9A). Therefore, the rejection, as previously applied, has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of a different application of Gross, necessitated by amendment. Examiner still considers the control unit 200 (Fig. 8, or unit 2000 in Fig. 9A) to show the waveform controller, but based on how the claims are now amended, and how the waveform signal source is described, Examiner now considers Gross’ driving circuitry 36 (Figs. 8, 9A) to show the waveform signal source. When referring to Gross at para. [0152] (“Additionally or alternatively, control unit 200 is configured to demodulate the energy received by energy receiver 32 and accordingly regulate the driving circuitry to alter the intensity of electrical charge applied to the retina by altering a stimulation parameter such as a number of the pulses, a frequency of the pulses, duration of each pulse, and a pulse repetition interval of the pulses”), Gross shows that the control unit can output a varying frequency to the driving circuitry, that then applies pulses at that frequency to the electrodes. Para. [0161] also shows varying a frequency is pre-programmed in the intraocular device 60, and para. [0168] indicates that the control unit operates via software or hardware to regulate operation of the device 60. Under the broadest reasonable interpretation of the claims, these citations of Gross reasonably show the claimed “programmed to provide an output comprising a set of waveform parameters for a visual disease treatment protocol” and digital control of the recited waveform parameters.
Examiner therefore does not consider the present claims to overcome the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19, 21-23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation “the microcontroller” in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner will assume that this is meant to refer to the waveform controller.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 21, 25, 35, 46, and 50 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gross et al (US 2012/0035726 A1, hereinafter “Gross”, previously cited).
Regarding claims 10 and 35, Gross shows a method comprising providing a signal generator (Fig. 8 or Fig. 9A, “36”) comprising a waveform controller (Fig. 8, “200” or Fig. 9A, “2000”) connected to a waveform signal source (Fig. 8, “36” or Fig. 9A, “36”)(para. 0139-0140), wherein the waveform controller is programmed to provide an output comprising a set of waveform parameters for a visual disease treatment protocol (para. 0003, wherein Gross shows a retinal prosthesis for treating retinal malfunction, due to degenerative retinal disease, therefore any and all parameters used during operation for this treatment are for a visual disease treatment protocol; para. 0147 showing the programming). 
Gross shows wherein the waveform parameters include a plurality of pulse frequencies, wherein the waveform signal source is operable to provide a pulsed current output, and wherein the waveform signal source is configured to receive the output from the waveform controller and generate a waveform in which a plurality of current pulses within the pulsed current output are provided at the varying pulse frequencies included in the set of waveform parameters (para. 0152 - “Additionally or alternatively, control unit 200 is configured to demodulate the energy received by energy receiver 32 and accordingly regulate the driving circuitry to alter the intensity of electrical charge applied to the retina by altering a stimulation parameter such as a number of the pulses, a frequency of the pulses, duration of each pulse, and a pulse repetition interval of the pulses” - Gross shows that the control unit can output a varying frequency to the driving circuitry, that then applies pulses at that frequency to the electrodes; para. 0161 also shows varying a frequency is pre-programmed in the intraocular device 60; and para. 0168 indicates that the control unit operates via software or hardware to regulate operation of the device 60. Under the broadest reasonable interpretation of the claims, these citations of Gross reasonably show the claimed “programmed to provide an output comprising a set of waveform parameters for a visual disease treatment protocol” and digital control of the recited waveform parameters).
Gross also shows wherein the waveform parameters include a pulse amplitude, a pulse width, and a pulse frequency that is varied to provide a plurality of levels of frequency content within a sequence of current pulses (para. 0147 - “the driving circuitry is configured to alter the intensity of electrical charge applied to the retina by regulating a stimulation parameter such as a number of the pulses, a frequency of the pulses, duration of each pulses, or a pulse repetition interval of the pulses…control amplitude of the electrical charge applied by the electrodes”; para. 0078, “the driving circuitry is configured to reduce sub-harmonics by jittering the pulse frequency”, wherein (1) the closed-loop variation of frequency based on the photosensor in para. 0147 and/or (2) the “jittering” of the frequency in para. 0161 indicate(s) digitally controlling/programming the waveform parameters; in particular para. 0147 indicates “conveying a digital message to the controller” to adjust the stimulation parameters, and para. 161 discloses fuzzy logic and random jittering that indicates digital response and control of the stimulation parameters) in accordance with a visual disease treatment protocol (para. 0003, 0147). As cited above, Gross shows digital control of output of the waveform parameters (para. 0075, wherein the frequency of the stimulation waveform is varied for the treatment protocol; para. 0077, 0147, 0161 – the varied waveform is digitally programmed).
Gross further shows placing at least one electrode in contact with a stimulation point within an eye region (para. 0007, electrodes placed into retinal tissue “6”, Fig. 8), wherein the electrode (Fig. 8, “1064”) is connected to the signal generator (Fig. 8, comprising the waveform controller and waveform signal source as described above); and activating the signal generator to apply the waveform to the stimulation point via the electrode (paras. 0008, 0073-0074).

Regarding claims 21 and 46, Gross shows wherein the waveform comprises a first pulse sequence and a second pulse sequence (para. 0074, describing applying more than one electrical pulse; para. 0075, describing varying frequency of the pulses; para. 0077, describing a plurality of pulses comprising varying the waveform parameters of the pulses, and pulse repetition interval of the pulses, thereby showing there is at least a first pulse sequence and a second pulse sequence).
Regarding claims 25 and 50, Gross shows wherein the visual disease comprises macular degeneration (para. 0003, retinal malfunction due to degenerative retinal diseases).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19, 22-23, 36-44, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Paul, JR (US 2004/0176820 A1, hereinafter “Paul”, previously cited).
Regarding claims 11 and 36, Gross shows digitally controlling varying the pulse frequency/frequencies, above, but lacks showing wherein the set of waveform parameters is configured to vary the pulse frequency/frequencies within a defined frequency range of 0.3 Hz to 300 Hz. Paul teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a frequency of 292 Hz for 60 seconds (para. 0028) to provide the predictable results of effectively treating the disease. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross in view of Paul to specifically teach that when digitally controlling/programming the waveform parameters to treat a visual disease, to use a known pulse frequency as disclosed by Paul, and vary the pulse frequency/frequencies within a defined frequency range comprising said known pulse frequency.
Regarding claims 12, 13, 37, and 38, the combination of Gross and Paul renders obvious the feature of varying the pulse frequency within a defined frequency range as set by a known pulse frequency for treatment of a visual disease. As shown by Gross, above, the stimulation waveform is digitally controlled/programmed in accordance with communication between the waveform controller and waveform signal source, such that discrete waveform parameters are adjusted or jittered. The combination lacks showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, since Gross shows digitally adjusting based on sensing by the photosensors (para. 0147) or jittering according to scanning for a suitable range of each parameter (para. 0161), it would have been beneficial to closely vary the pulse frequency within 75% or even 90% or more of the discrete frequencies within the defined frequency range, for efficacy of the function and treatment protocol of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gross and Paul to target the current pulses in this manner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14 and 39, Paul further teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a defined frequency range of 0.1 Hz to 50 Hz (para. 0028, wherein the current will be provided at 9.1 Hz for 180 seconds and a third tone will sound indicating that step in the therapy program is over, wherein the program indicator light 52 will dim, program indicator light 53 will light up, and current will be provided for 0.3 Hz for 360 seconds). As with the modification in view of Paul above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gross in view of Paul to vary the pulse frequency/frequencies within a defined frequency range as known in the art, for the treatment of a visual disease, including the 0.3 Hz as taught by Paul.
Regarding claims 15, 16, 40, and 41, the combination of Gross and Paul renders obvious the feature of varying the pulse frequency within a defined frequency range as set by a known pulse frequency for treatment of a visual disease. As shown by Gross, above, the stimulation waveform is digitally controlled/programmed in accordance with communication between the waveform controller and waveform signal source, such that discrete waveform parameters are adjusted or jittered. The combination lacks showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, since Gross shows digitally adjusting based on sensing by the photosensors (para. 0147) or jittering according to scanning for a suitable range of each parameter (para. 0161), it would have been beneficial to closely vary the pulse frequency within 75% or even 90% or more of the discrete frequencies within the defined frequency range, for efficacy of the function and treatment protocol of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gross and Paul to target the current pulses in this manner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 17 and 42, Gross shows digitally controlling varying the pulse frequency/frequencies, above, but lacks showing wherein the set of waveform parameters is configured to vary the pulse frequency/frequencies within a defined frequency range of 0.05 Hz to 10 Hz. Paul teaches the ability of modulating a stimulation signal for treatment of a visual disease (para. 0012, 0014, 0044), comprising a defined frequency range of 0.05 Hz to 10 Hz (para. 0028, wherein the current will be provided at 9.1 Hz for 180 seconds and a third tone will sound indicating that step in the therapy program is over, wherein the program indicator light 52 will dim, program indicator light 53 will light up, and current will be provided for 0.3 Hz for 360 seconds). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross in view of Paul to specifically teach that when digitally controlling/programming the waveform parameters to treat a visual disease, to use known pulse frequency/frequencies as disclosed by Paul, and vary the pulse frequency/frequencies within a defined frequency range comprising said known pulse frequency/frequencies.
Regarding claims 18, 19, 43, and 44, the combination of Gross and Paul renders obvious the feature of varying the pulse frequency within a defined frequency range as set by a known pulse frequency for treatment of a visual disease. As shown by Gross, above, the stimulation waveform is digitally controlled/programmed in accordance with communication between the waveform controller and waveform signal source, such that discrete waveform parameters are adjusted or jittered. The combination lacks showing wherein the current pulses are provided at 75% or more of the discrete frequencies within the defined frequency range, or at 90% or more of the discrete frequencies within the defined frequency range. However, since Gross shows digitally adjusting based on sensing by the photosensors (para. 0147) or jittering according to scanning for a suitable range of each parameter (para. 0161), it would have been beneficial to closely vary the pulse frequency within 75% or even 90% or more of the discrete frequencies within the defined frequency range, for efficacy of the function and treatment protocol of the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gross and Paul to target the current pulses in this manner, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 22 and 47, Gross shows a pulsed current output comprising a plurality of pulse sequences, and application of the stimulation pulses to bipolar electrodes (para. 0110, 0113), but Gross lacks showing wherein a polarity of each of the first and second pulse sequences is varied to generate a bipolar waveform. Paul teaches this feature as part of a known therapy program for treatment of a visual disease (para. 0028, wherein during the therapy program the polarity of the electrodes 22/22A will reverse every two seconds during use). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross in view of Paul to employ a known therapy program for treating a visual disease, and to generate a bipolar waveform as taught by Paul, when digitally controlling waveform parameters and applying said waveform parameters to the eye.
Regarding claims 23 and 48, Paul further teaches wherein the waveform parameters of the first pulse sequence are the same as the waveform parameters of the second pulse sequence (para. 0028 - current will be provided in a square waveform at a frequency of 292 Hz for 60 seconds, stops, and then the next step in the therapy program will begin, wherein the parameters are the same). It would have been further obvious to have applied the same waveform parameters for the different pulse sequences as needed for the therapy program for treatment of the visual disease, when generating and applying the bipolar waveform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792